Seabury, J.
The complaint states a cause of action, and demands judgment for $5,000. The defendant demurred “ on the ground that the jurisdiction of the court is limited to actions where the sum claimed does not exceed $2,000, and that it appears upon the face of the amended complaint herein that the sum demanded in damages is the sum of $5,000. ’ ’ The court below properly overruled the demurrer. It has been uniformly held that the City Court has jurisdiction of an action wherein the complaint demands judgment for a greater sum than $2,000 with interest and costs, although a judgment for a sum in excess of that amount cannot be entered. Ralli v. Pearsall, 69 App. Div. 254. The case of Lewkowicz v. Queen Aeroplane Co., 154 App. Div. 142; 207 N. Y. 290, has in no way changed this rule.
Interlocutory judgment affirmed, with costs, with leave to defendant to answer within six days after service of a copy of the order entered herewith, with notice of entry in the City Court upon payment of costs in this court and the court below.
G-uy and Bijtjb, JJ., concur.
Judgment affirmed, with costs.